Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides for the use of a method, but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to cover. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 1 is indefinite for reciting the limitation “when a known or estimated number of charges of an ion to be analyzed is high, an amount of supply of the cooling gas to the cooling section is set to a lower level than when the number of charges is low” in lines 5-7. How is the known or estimated number of charges of an analyzed ion that is high? What is the lower level for which the amount of supply of the cooling gas to the cooling section is set? How is the amount of supply of the cooling gas to the cooling section that is set to the lower level than when the number of charges is low? What is the number of charges that is low?
Claim 5 is allowable.
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose a mass spectrometer and/or method, which includes
a gas-supply regulating section for regulating an amount of supply of a cooling gas to a cooling section according to a known or estimated number of charges of an ion to be analyzed as recited in claims 1 and 5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Makarov et al. (2011/0163227); Sekiya et al. (2014/0224973) and Takahashi et al. (2020/0035478) disclose an ion trap fo4r cooling ion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881